Case 6:19-cv-02237-RBD-LRH Document 73 Filed 02/02/21 Page 1 of 2 PageID 4406




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

UNITED STATES OF AMERICA;
STATE OF FLORIDA; and OMNI
HEALTHCARE, INC.,

      Plaintiffs,

v.                                                    Case No. 6:19-cv-2237-Orl-37LRH

HEALTH FIRST, INC.; HEALTH FIRST
MEDICAL GROUP, LLC; STEVEN
JOHNSON; JOSEPH FELKNER; DREW
RECTOR; LEONARD GRECUL; MARK
MENDOLLA; THOMAS SWAIN;
STEVEN KARAS; ENRIQUIE
POLANCO; JOSEPH MCCLURE; LEE
SCHEINBART; SIMON VINARSKY;
MATTHEW GERELL; AMIT
BAROCHIA; ROBERT SPRAWLS;
ASISH DELAL; JOHN BOMALASKI;
GERMAINE BLAINE; FIRAS
MUWALA; RITESH PATIL;
GRAINGER STEELE LANNEAU;
JAMES NEEL; and JEFFREY
STALNAKER,

      Defendants.
_____________________________________

                                         ORDER

      Defendants move to stay discovery in this action until Defendants are required to

file answers. (Doc. 69 (“Motion”).) Relator Omni Healthcare, Inc. does not oppose. (Doc.

72.) On review, the Motion is granted.

      It is ORDERED AND ADJUDGED:

      1.     Defendants’ Motion to Stay Discovery (Doc. 69) is GRANTED.

                                          -1-
Case 6:19-cv-02237-RBD-LRH Document 73 Filed 02/02/21 Page 2 of 2 PageID 4407




      2.    Discovery in this action is STAYED until Relator can state a claim under

            the False Claims Act and Defendants are required to file answers.

      DONE AND ORDERED in Chambers in Orlando, Florida, on February 2, 2021.




Copies to:
Counsel of Record




                                         -2-
